Title: To Thomas Jefferson from James Madison, 11 August 1783
From: Madison, James
To: Jefferson, Thomas


        
          My dear Sir
          Philada. Aug. 11th. 1783.
        
        At the date of my letter in April I expected to have had the pleasure by this time of being with you in Virginia. My disappointment has proceeded from several dilatory circumstances on which I had not calculated. [One of them was the uncertain state into which the object I was then pursuing has been brought by one of those incidents to which such affairs are liable. The result has rendered the time [of] my return to Virga. less material, as the necessity of my visiting the State of N.Y: no longer exists. It would be improper by this communication to send particular explanations, and perhaps needless to [trou]ble you with them at any time. An […] is in general […] impediment of […] for a profession of indifference at what has happened […] by some more propitious turn of fate.] My journey to Virga. tho’ still somewhat  contingent in point of time cannot now be very long postponed. I need not I trust renew my assurances that it will not finally stop on this side of Monticello.
        The reserve of our foreign ministers still leaves us the sport of misinformations concerning the definitive Treaty. We all thought a little time ago that it had certainly arrived at N. York. This opinion however has become extinct, and we are thrown back on the newspaper evidence which as usual is full of contradictions. The probability seems to be that the delay arises from discussions with the Dutch. Mr. Dana has been sorely disappointed in the event of his announcing himself to the Court of Russia. His written communications obtain verbal answers only and these hold up the Mediation to which the Empress with the Emperor of Gy have been invited as a bar to any overt transaction with the U.S. and even suggest the necessity of new powers from the latter of a date subsequent to the acknowledgment of their sovereignty by G.B. Having not seen the letters from Mr. Dana myself, I give this idea of them at second hand, remarking at the same time that it has been taken from such passages only as were not in Cypher; the latter being not yet translated. Congress remain at Princeton utterly undecided both as to their ultimate seat and their intermediate residence. Very little business of moment has been yet done at the new metropolis, except a ratification of the Treaty with Sweden. In particular nothing been done as to a foreign establishment. With regard to an internal peace establishment, though it has been treated with less inattention, it has undergone little discussion. The Commander-in-chief has been invited to Princeton with a view to obtain his advice and sanction to the military branches of it, and is every day expected [t]here. The Budget of Congress is likely to have the fate of many of their other propositions to the States. Delaware is the only one among those which have bestowed a consideration on it that has acceded in toto. Several Legislatures have adjourned without giving even that mark of their [co]ndescension. In the Southern States a jealousy of Congressional usurpations is likely to be the bane of the system: in the Eastern an aversion to the half pay provided for by it. New Jersey and Maryland have adopted the impost, the other funds recommended being passed for one year only by one of these States, and postponed by the other. Pa. has hitherto been friendly to liberal and fœderal ideas and will continue so, unless the late jar with Congress should give a wrong bias of which there is some danger. Massts. has in the election of Delegates for the ensuing year stigmatized the concurrence  of those now in place, in the provision for half-pay, by substituting a new representation; and has sent a Memorial to Congress which I am told is pregnant with the most penurious ideas not only on that subject but on several others which concern the national honor and dignity. This picture of our affairs is not a flattering one; but we have been witnesses of so many cases in which evils and errors have been the parents of their own remedy, that we cannot but view it with the consolations of hope. Remind Miss Patsy of my affection for her and be assured that I am Dr Sir Yr. Sincere friend,
        
          J. Madison Jr.
        
      